Citation Nr: 0925572	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to October 
1956 and from July 1957 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The Veteran testified at a May 2009 Travel Board Hearing.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.

The Board notes that, in August 2006, the Veteran withdrew 
his claims of entitlement to an increased rating for 
epididymectomy and entitlement to a compensable rating for 
bilateral hearing loss.  Those issues, accordingly, are no 
longer on appeal and are not before the Board.  See 38 C.F.R. 
§ 20.204 (2008).


FINDINGS OF FACT

1.  In a November 1981 rating decision, the RO denied the 
Veteran's claim of service connection for tinnitus; this 
decision was not appealed.

2.  New and material evidence has been received since the 
November 1981 rating decision in support of the Veteran's 
claim of service connection for tinnitus.



3.  The Veteran has tinnitus that began in service.  

4.  The evidence demonstrates that cervical spine disability 
was neither incurred nor aggravated as a result of an injury 
or disease during active service.

5. The evidence demonstrates that a lumbar spine disability 
was neither incurred nor aggravated as a result of an injury 
or disease during active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The criteria for entitlement to service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to service connection for 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this decision, the Board reopens the Veteran's claim for 
service connection for tinnitus and grants service connection 
for tinnitus which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

With regard to the claims for service connection for a 
cervical spine disability and a lumbar spine disability, 
complete notice was sent in February 2003 and March 2006 and 
the claims were readjudicated in a November 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence and obtained a VA medical opinion in 
conjunction with the claims for service connection for a 
cervical spine disability and a lumbar spine disability.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

The Veteran's claim of service connection for tinnitus was 
denied by a November 1981 rating decision.  He was advised of 
this rating decision in a December 1981 letter.  He did not, 
however, file a notice of disagreement and that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a February 2005 written statement, the Veteran indicated 
that he was again seeking service connection for tinnitus.  
To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the final decision in April 1970.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The Veteran's claim for service connection for tinnitus was 
denied by the RO in November 1981 based on a lack of evidence 
that tinnitus was incurred in or aggravated by active 
service.  Since the November 1981 rating decision, the 
Veteran presented credible written statements and hearing 
testimony with respect in-service noise exposure and the 
subsequent onset of tinnitus.  This evidence is clearly new 
in that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether tinnitus was incurred or 
aggravated during service.  This evidence is of such 
significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for tinnitus.

The Board finds that there is sufficient evidence for the 
Board to make a determination on the claim for service 
connection for tinnitus on the merits (as detailed below).

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Tinnitus

The Veteran contends that service connection for tinnitus is 
warranted on the basis of in-service noise exposure from 
aircraft and artillery.  He stated that the ringing in his 
ears started when he was in service, but that he thought at 
that time that hearing loss and tinnitus were the same. 

The Veteran's service treatment records show that he was 
diagnosed as having bilateral high frequency hearing loss.

Post-service, the Veteran underwent a VA audiological 
examination in October 1981.  Bilateral hearing loss was 
diagnosed.  The examiner also wrote on the examination 
report, "tinnitus, denied."

By a November 1981 rating decision, the RO granted service 
connection for bilateral hearing loss. 

On VA audiological examination in July 2005, the examiner 
noted an intermittent, high-pitched type sound in both of the 
Veteran's ears with an onset of 15 to 20 years ago.  

The Veteran underwent a VA audiolgoical examination in 
September 2006.  He described a bilateral constant ringing in 
his ears with moments of brief louder spikes.  He also 
described a low level background hum or hiss that he reported 
to be having been present for about 40 years.  He reported 
that during service, he spent two tours in an artillery unit 
and that he was exposed to various loud noises without 
hearing protection.  He indicated that post-service, he 
worked for 14 years at a water treatment plant that was also 
noisy, but that he was issued hearing protective devices.  
The examiner indicated that it was possible that the 
Veteran's tinnitus was caused by military service but 
concluded that service connection was not warranted because 
the only documentation of tinnitus was several years post-
service.   

The RO has already conceded that the Veteran has been 
subjected to acoustic trauma in service when service 
connection for bilateral hearing loss caused by noise 
exposure during service was granted.  Moreover, the Veteran 
has consistently stated, and most recently credibly testified 
at his May 2009 Board hearing, that he suffers from chronic 
ringing in his ears.  He is competent to describe his 
experience of humming in the ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board notes that the September 
2006 VA examiner concluded that the Veteran's tinnitus is not 
caused by or a result of his time in the service because the 
Veteran reported an onset of ringing in the ears several 
years after service.  In his hearing testimony, however, the 
Veteran stated that the ringing in his ears started in 
service and that at that time; he thought that hearing loss 
and tinnitus were the same.  Thus, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran's 
tinnitus began in service.  Upon resolution of all reasonable 
doubt in the Veteran's favor, the Board concludes that 
service connection is warranted for tinnitus.  See 38 
U.S.C.A. § 5107(b).

Cervical Spine and Lumbar Spine 

The service treatment records do not show any treatment or 
complaints pertaining to the lumbar spine.  With regard to 
the cervical spine, the records show that in July 1975, the 
Veteran was seen for evaluation of pain in the posterior 
aspect of the right shoulder and right side of the neck.  It 
was noted that the Veteran had strained his shoulder and neck 
lifting heavy logs.  The clinical impression was muscular 
spasm and cervical osteoarthritis; however, x-rays were 
considered to be within normal limits.   

Medical treatment records dated from 1995 to 2003 were 
received from Scripps Clinic.  In January 2003, the Veteran 
was seen at the rheumatology clinic at the Scripps Clinic.  
It was noted that the Veteran was diagnosed as having 
spondylosis of the cervical spine in October 2001 and of the 
lumbar spine in January 2002.
 
October 2006 x-rays of the cervical spine were received from 
the Scripps Clinic.  The reports indicated degenerative 
changes at multiple levels, especially C4-5.  

In October 2006 and April 2007, letters were received from 
Edward V. H. Skol, M.D., at the Divison of Rheumatology of 
the Scripps Clinic.  Dr. Skol reported that he reviewed the 
Veteran's records, including x-rays of the Veteran's cervical 
spine and knees (for which service connection has been 
granted) and that it was his opinion that the degenerative 
disc disease of the cervical spine is at least as likely as 
not secondary to his military service.   He believed that the 
frequent squatting, "duck walking," and falls that the 
Veteran experienced during his military service at least 
contributed to the severity of his osteoarthritis and that it 
is known that trauma and injury to the joints can cause 
osteoarthritis to develop years later in the joints.  

An opinion was requested from a VA examiner in August 2007.  
The examiner indicated that the entire claims folder had been 
reviewed and provided a detailed account of the pertinent 
medical evidence, to include the opinion made by Dr. Skol.  
The examiner also noted that although a July 1975 service 
treatment record provided a diagnosis of cervical 
osteoarthritis, there was no basis for the diagnosis as x-
rays taken at that time were considered to be within normal 
limits.  The examiner emphasized that there was only a single 
reference to a strain with muscle spasm of the right shoulder 
and neck in 1975 and that subsequently, there were no further 
notes regarding symptoms or injuries to the neck or back.  
Thus, it was his opinion that the spondylosis (degenerative 
arthritic) changes of the Veteran's cervical and lumbar spine 
have not been caused by or are a result of the Veteran's 
service-connected activities.  The examiner noted that in 
reaching this opinion, he reviewed the Veteran's medical 
files and referred to his 50 years of experience in the field 
of orthopedics, including many years of participation in 
disability evaluations.
      
The Veteran has a current cervical spine disability, 
diagnosed as spondylosis of the cervical spine.  The question 
that the Board must decide is whether the Veteran's current 
cervical spine disability is attributable to service.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The United States Court of 
Appeals for Veterans Claims instructed that the Board should 
assess the probative value of medical opinion evidence by 
examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran's private physician has opined that his cervical 
spine disorder is directly related to his military service.  
In support of his conclusion, the physician referenced 
activities such as squatting, "duck walking" and falls as 
the reasons for the development of the osteoarthritis of the 
joints several years post-service.  The Board notes that this 
letter was also written in reference to the Veteran's 
separate claim for a bilateral knee disorder.  Accordingly, 
the physician does not specifically explain what in-service 
activities or injuries resulted in the Veteran's cervical 
spine disorder.  On the other hand, the VA examiner concluded 
that the Veteran's cervical spine disability was not related 
to his military service.  The VA examiner emphasized that 
aside from a single reference to a muscle spasm of the right 
shoulder and neck during service, there were no further 
service treatment records referencing symptoms or injuries 
related to the neck.  The VA examiner had access to the 
Veteran's claims file for review of the pertinent medical and 
other history, and the report of the evaluation confirms the 
file was reviewed.  Furthermore, as a VA compensation 
examiner, the examiner has particular skill in analyzing this 
type of information, especially in accordance with VA 
standards in determining whether the condition at issue is 
related to the Veteran's military service.  It is apparent 
this VA examiner, in coming to this conclusion, considered 
the Veteran's entire medical history regarding his cervical 
spine disability.  Thus, the greater weight of the evidence 
is against finding a nexus between the Veteran's current 
cervical spine disability and service.  Furthermore, as there 
is no evidence of  arthritis of the cervical spine within one 
year following separation from service, service connection on 
a presumptive basis is also not warranted.  Service 
connection for a cervical spine disability is denied.  

With regard to the lumbar spine, it is not in dispute that 
the Veteran has a lumbar spine disability; however, there is 
no evidence that such disability was manifested in service.  
The service treatment records do not show treatment for a 
lumbar spine disorder, and there is no evidence that 
arthritis of the lumbar spine was manifested within a year of 
discharge from active service.  A VA examiner concluded that 
the lumbar spine disorder was not related to service.  
Accordingly, service connection for a lumbar spine disability 
on a direct incurrence and presumptive basis is not 
warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for tinnitus.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of VA benefits.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


